ADVISORY ACTION
Brief Summary
This Office Action addresses U.S. Application No. 16/596,499, which was filed on October 8, 2019. The instant application is a reissue application of U.S. Patent No. 10,091,774 ("the '774 Patent"). The '774 Patent matured from U.S. Patent Application 14/909,340 ("the '340 Application"), filed as a National Stage entry on February 1, 2016 of PCT/IB2015/050688 filed on January 29, 2015. The '340 Application also claims priority to provisional application 61/933,595, filed January 20, 2014.
On March 19, 2021, a non-final Office action was mailed in which, among other findings, claims 1-20 were rejected as being based on a defective reissue declaration, as well as for being an impermissible recapture of broadened claimed subject matter. Claims 1-20 were also rejected as either being anticipated by Zhu et al., or obvious over Zhu et al. in view of one of Ng and Uemura.
On June 22, 2021, an interview was conducted between the Examiner and the applicant in which the reissue declaration requirements and how to overcome recapture rejections, generally, were discussed. See Interview Summary mailed 6/30/21 for a complete summary of the interview.

On August 13, 2021, a final Office action was mailed in which claims 1-4, 6-11, and 13-20, were as being dependent on a defective reissue declaration, and rejected under 35 USC 112(b) as being indefinite.
On November 2, 2021, the Applicant filed a response after final action with remarks and amendments to independent claims 1, 8, and 15.
 
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the ‘774 Patent is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.


Response to Arguments
Reissue Declaration
The Remarks indicate the Applicant’s intention to file a supplemental reissue declaration and includes language that the Examiner would find to be acceptable in identifying at least one error to support the reissue application as required by 35 USC § 251.

35 USC 112(b) rejections

The Applicant’s amendment to the claims 1, 8, and 15 are sufficient to overcome the outstanding 35 USC 112(b) rejections, however the  amendment to claim 8 has given rise to a different 112(b) rejection for being indefinite as explained below.

Reissue Applications
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error declaration does not specifically identify a single word, phrase, or expression in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. The declaration instead identifies the corrective action which is not required. See 37 CFR 1.175 and MPEP § 1414.
Claims 1-4, 6-11, and 13-20 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
 The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 8-11, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

	Regarding claim 8, it is unclear from the claim language which structural component of the apparatus performs the function of communicating the capability information. The Examiner suggests amending the claim such that it recites, 
a wireless device, comprising: one or more processors configured to communicate capability information…;
an interface configured to receive…; and 
said one or more processors further configured to perform the at least one radio measurement…”

Claims 9-11, 13, and 14 are rejected based on their dependence on claim 8.
	

Allowable Subject Matter
Claims 1-4, 5-11, and 13-20, with claims 1, 8, and 15 being independent would be allowable if a properly executed reissue declaration is filed and the 112(b) rejections above are overcome.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERON J SORRELL whose telephone number is (571)272-4160. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.






Signed:
/ERON J SORRELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:	/JOSEPH R POKRZYWA/               Primary Examiner, Art Unit 3992                                                                                                                                                                                         
/M.F/Supervisory Patent Examiner, Art Unit 3992